Exhibit 10.4


LEASE OF BUILDING AND LAND
313 Long Ridge Road
Stamford, Connecticut


LEASE made this 30th day of September, 2010, by and between HENRY E. BAKER,
hereinafter called “Landlord” and CRYSTAL ROCK, LLC, a Delaware Limited
Liability Company, hereinafter called “Tenant”.
W I T N E S S E T H
 
In consideration of the rent, terms, covenants and conditions hereinafter set
forth, Landlord hereby leases to Tenant and Tenant hereby hires from Landlord,
the premises (including all land and buildings) known as 313 Long Ridge Road,
Stamford, Connecticut.
 
TO HAVE AND TO HOLD the Premises unto Tenant for a term (the “Term”) commencing
on October 1, 2010, and ending at 11:59 p.m. on September 30, 2020 unless sooner
terminated by prior cancellation or termination pursuant to the provisions of
this Lease.
 
IT IS HEREBY mutually covenanted and agreed between Landlord and Tenant as
follows:
 
ARTICLE I.  RENT
 
A.           A Lease Year shall mean a twelve-month period running from October
1, 2010 to September 30, 2020.
 
B.           During the Term of this Lease, Tenant covenants to pay to Landlord
for the Premises Base Rent during each of the first five Lease years (months
1-60) $248,400.00 per annum, payable in equal monthly installments of $20,700.00
on the first day of each and every month, in advance; and during the second five
years (60 months) of said lease, an amount to be negotiated by the parties.
 
C.           All amounts payable by Tenant under this Lease shall be paid, until
further notice, at the office of Landlord, Henry E. Baker, 1050 Buckingham
Street, Watertown, Connecticut 06795.
 
D.           Tenant covenants and agrees that any other amounts, liabilities and
obligations which Tenant assumes and agrees to pay or discharge pursuant to this
Lease, together with any fine, penalty, interest or cost which may be legally
due for the late payment thereof, shall constitute additional rent hereunder,
and in case of failure of Tenant to pay or discharge any of the foregoing,
Landlord shall have the rights, powers and remedies provided herein, or by law,
as in the case of nonpayment of Base Rent.
 
 
1

--------------------------------------------------------------------------------

 
 
E.           If any installment of Base Rent or additional rent is paid more
than fifteen (15) days after the same is due, there shall be assessed against
Tenant, in addition to Landlord’s other remedies, a late charge of 4% of the
monthly rental payment in each instance.  In the event that any two (2) or more
checks made by Tenant for rent or other payment is returned for “insufficient
funds”, then Landlord shall have the right to demand that all future checks for
the duration of the Lease be in the form of bank or certified checks.
 
ARTICLE II.  USE OF THE PREMISES
 
Tenant shall use and occupy the Premises for purposes permitted by the zoning
regulations in the City of Stamford for the district in which the Premises are
located.
 
ARTICLE III.  TAXES AND UTILITIES
 
A.           During the Term, Tenant shall pay, as additional rent, to the
extent same are allocable to the Term, all real estate taxes, charges and
assessments levied by any governmental authority upon the Premises (together
with all interest and penalties imposed due to Tenant’s failure to pay) thereon,
or upon or against any Base Rent or additional rent reserved or payable
hereunder, or upon or against this Lease or leasehold estate hereby created, or
the gross receipts from the Premises, or the earnings arising from the use
thereof, other than (i) franchise, capital stock transfer, sales, conveyance,
death, inheritance, succession, transfer or similar taxes, if any, of Landlord,
or (ii) income, excess profits or similar taxes upon Landlord’s receipts, if any
(unless the taxes referred to in clauses (i) and (ii) are in lieu of or a
substitute for any other real estate tax, charge or assessment upon or with
respect to the premises which, if such other tax, charge or assessment were in
effect, would be payable by Tenant, in which event such taxes will be computed
as though the Premises were the only property of Landlord and the Base Rent
payable hereunder the only income of Landlord).  Tenant shall pay such tax,
charge and assessments within fifteen (15) days after the same becomes due and
payable.
 
B.           In the event any governmental authority shall hereafter levy taxes
which shall be for the purpose of providing services now provided by the
municipality and for which municipal real estate taxes are now levied (e.g.,
education); Tenant shall also pay as additional rent that portion of such taxes
which is attributable to such services to the extent the same are in lieu of, or
a substitute for, the aforesaid Tenant’s share of municipal real estate taxes.
 
 
2

--------------------------------------------------------------------------------

 
 
C.           Tenant shall pay all charges to the Premises allocable to the Term
for public or private utility services of gas, electricity and water, and shall
comply with all contracts relating to such services and shall do all other
things required for the maintenance and continuance of all such services.
 
D.           The customary adjustments and apportionments of real estate taxes
and assessments (customarily made with respect to the closing of title) shall be
made between Landlord and Tenant as of the Commencement Date and as of the date
of termination of the Lease.
 
E.           Tenant, at its cost and expense, and if legally required in the
name of Landlord, may contest by appropriate legal proceedings conducted in good
faith and with due diligence, the amount, validity, or application, in whole or
in part, of any tax, assessment or charge required to be paid hereunder,
provided that neither the Premises nor any part thereof or interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings, and provided further in the case of a legal requirement, Landlord
would not be in any imminent danger of any civil (unless Tenant posts an
appropriate bond to insure Tenant’s indemnification of Landlord therefor) or
criminal liability for failure to comply therewith, and the Premises would not
be subject imminently to the imposition of any lien (unless Tenant substitutes
an appropriate bond to cover such lien) as a result of such failure.  Landlord
shall promptly furnish to Tenant all notices received by it regarding increases
in taxes and assessments and shall reasonably cooperate with Tenant so long as
Tenant pays all reasonable out of pocket expenses incurred by reason of such
cooperation.  Each such contest shall be promptly prosecuted to a final
conclusion (whether pursuant to final judgment, appeal, withdrawal or
settlement), and Tenant shall pay and save Landlord harmless against all losses,
judgments, decrees and costs, including reasonable attorneys’ fees and expenses
in connection therewith, and shall promptly, after the final determination of
such contest, pay and discharge the amounts which shall be levied, assessed or
imposed and deemed to be payable therein, together with all penalties, fines,
interest, costs and expenses thereon or in connection therewith.  Tenant shall
be entitled to all refunds or abatements received as a result of such contests
or otherwise, provided Tenant shall have been liable for the payment of such
tax, charge or assessments.
 
ARTICLE IV.  REPAIRS
 
During the Term, Tenant, at its own cost and expense, shall maintain the
Premises and make all necessary repairs and replacements to same, whether
interior or exterior, ordinary or extraordinary, structural or nonstructural, as
and when necessary.  Nothing herein is intended to permit the Tenant to modify
any structural portion of the building which would adversely affect the
structural integrity and safety of the building or diminish the value thereof,
its square footage (i.e., no demolition) or volume.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE V.  ALTERATIONS AND IMPROVEMENTS
 
On the consent of Landlord, which consent shall not be unreasonably withheld,
provided plans of any changes have been delivered to Landlord, Tenant shall have
the right at any time and from time to time during the Term of this Lease to
make structural modifications to the Premises such as adding or closing up
doorways, adding loading docks and similar modifications provided:
 
A.           all such work shall comply with all laws, ordinances, orders, rules
and regulations and requirements of any governmental authority having
jurisdiction over the Premises.
 
B.           Tenant shall employ for such work responsible contractors and cause
such contractors to carry workmen’s compensation insurance in accordance with
statutory requirements and comprehensive public liability insurance covering
such contractors on or about the Premises in amounts of not less than $1,000,000
single combined limit, which insurance shall name Landlord as an additional
insured.
 
ARTICLE VI.  COMPLIANCE WITH LAWS, ORDERS, ETC.
 
A.           Tenant, at its own cost and expense, shall comply with all laws,
ordinances, rules, regulations and requirements of any governmental authority
which may be applicable to Tenant’s use of the Premises.
 
B.           Tenant, at its own cost and expense, shall comply with any law,
regulation or rule which requires an alteration, addition or other change or
other improvement to be made to the Premises.
 
ARTICLE VII.  ASSIGNMENT
 
Tenant shall not assign this Lease or any right or interest therein, nor sublet
the Premises or any part thereof, without the prior written consent of Landlord,
which consent Landlord shall not unreasonably withhold or delay.  Any costs
incurred in any assignment or subleasing, including, but limited to, the cost of
providing the building fit-up, brokerage, legal or otherwise shall be the sole
responsibility of Tenant.  Notwithstanding any permitted assignment or sublet,
Tenant’s obligations hereunder shall continue in full force and effect in
accordance with the provisions of this Lease.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.  NO SET-OFF
 
This Lease is an absolute triple net lease.  The Base Rent, additional rent and
other sums payable hereunder by Tenant shall be paid, except as otherwise
expressly provided herein, without notice or demand, and, except as otherwise
expressly provided herein, without set-off, counterclaim, abatement or
deduction.
 
ARTICLE IX.  INSURANCE
 
A.           Tenant shall at all times after the Commencement Date maintain with
respect to the Premises insurance of the following character:
 
1.           REAL PROPERTY:  Against the perils of “all risk of physical loss or
damage” in an amount not less than one hundred (100%) percent of the insurable
replacement cost of the building, and additional coverages and/or endorsements
and/or forms providing for “Agreed Amount”, “Contingent Liability from Operation
of Building Laws”, “Demolition and Increased Time to Rebuild” endorsement, and
“Increased Cost of Construction” endorsement.  Deductibles, are to be clearly
shown on policies and/or certificates, and shall not exceed two (2%) percent of
the insurable replacement cost.  If there is no deductible, the policy shall so
state.
 
2.           COMPREHENSIVE GENERAL LIABILITY:  On an occurrence basis so as to
provide a combined single limit for bodily injury and property damage of not
less than Three Million ($3,000,000) Dollars.
 
B.           All policies and/or certificates of insurance shall be effective
under valid and enforceable policies issued by insurance companies of recognized
responsibility and authorized to conduct an insurance business in the State of
Connecticut.
 
C.           All policies of insurance shall provide for at least 30 day written
notice of policy cancellation or material change to Landlord and/or Tenant as
the case may be.  Tenant shall name Landlord and Landlord’s Mortgagee, if any,
as additional insured on all policies required under this Article XI, and, as
respects policies required in Article XI.A.1. (Real Property) above, Tenant
shall obtain a standard mortgagee endorsement reasonably satisfactory to
Landlord’s Mortgagee.
 
D.           Tenant shall deliver to Landlord, ten (10) days prior to the Term
of this Lease and prior to any policy expiration, certificates of insurance in
form and substance reasonably satisfactory to Landlord evidencing all the
insurance which is then required to be maintained by Tenant hereunder.  Should
Tenant fail to provide proper evidence of the required insurance in this Article
XI or pay the premium, Landlord, at his option but without obligation so to do,
may, following one (1) business day’s written notice to Tenant, procure such
insurance, and any sum expended by Landlord to procure such insurance shall be
repaid by tenant within fifteen (15) days after Tenant’s receipt of Landlord’s
confirming statement(s) therefor.
 
 
5

--------------------------------------------------------------------------------

 
 
E.           Notwithstanding anything to the contrary contained in this Lease,
Landlord and Tenant hereby waive all rights to recover against each other for
any loss or damage covered by property or casualty insurance carried by each of
them.  Landlord and Tenant will cause their respective casualty and/or property
insurers to issue appropriate waiver of subrogation right endorsements to all
casualty and/or property policies carried in connection with the Premises or its
contents.  Landlord and Tenant hereby agree to look first to the proceeds of
their respective insurance policies before proceeding against each other in
connection with any property damage claim relating to any matter covered by this
Lease.
 
ARTICLE X.  DAMAGE OR DESTRUCTION
 
If the building shall be damaged by fire or other casualty or any cause covered
by the insurance required to be carried by Tenant hereunder the damages shall be
repaired and the building restored by and at the sole expense of Tenant.  Base
Rent and additional rent shall not be abated, and Tenant shall continue to pay
same.
 
ARTICLE XI.  MECHANICS LIENS
 
If any mechanics lien shall have been filed against the Premises based upon any
act of Tenant or anyone claiming through Tenant (other than Landlord or
Landlord’s agents, employees or contractors in connection with Landlord’s
obligations under this Lease), Tenant, after 30 days’ notice thereof, shall
forthwith take such action by bonding, deposit, payment or otherwise as will
remove or satisfy such lien.
 
ARTICLE XII.  ADDITIONAL RIGHTS OF PARTIES
 
A.           No right or remedy herein conferred upon or reserved to Landlord or
Tenant is intended to be exclusive of any other right or remedy, and every right
or remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing at law.  The failure of Landlord or
Tenant to insist at any time upon the strict performance or observance of any
covenant or condition, or to exercise any right, power of remedy under this
Lease shall not be construed as a waiver or relinquishment thereof for the
future.  The receipt by Landlord of any Base Rent, additional rent or other sum
payable hereunder with knowledge of the breach of any covenant or agreement in
this Lease shall not be deemed a waiver of such breach, and no waiver by
Landlord or Tenant of any provision of this Lease shall be deemed to have been
made unless expressed in writing by Landlord or Tenant, as the case may
be.  Landlord or Tenant shall be entitled to the extent permitted by applicable
law, to injunctive relief in case of the violation or attempted or threatened
violation of any covenant, agreement, condition or provision of this Lease or to
a decree compelling performance of any covenant, agreement, condition or
provision of this Lease, or to any other remedy allowed by law.
 
B.           If either party shall be in default in the performance of any of
its obligations under this Lease, the defaulting party shall pay to the other
party the reasonable expenses incurred in connection therewith, including
reasonable attorneys’ fees and expenses.  If a party shall, without fault on its
part, be made a party to any litigation commenced against the other, and if the
other party shall not provide the party without fault with counsel reasonably
satisfactory to it, said other party shall pay all costs and reasonable
attorneys’ fees and expenses incurred or paid by the other in connection with
such litigation.  Notwithstanding the above, counsel provided by an insurance
carrier shall be considered reasonably satisfactory unless such counsel shall
refuse to act for the party.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE XIII.  INDEMNITY
 
Tenant shall protect, save and keep Landlord harmless and indemnified against
and from any loss, costs, damage or expense arising out of or from any accident
or other occurrence on the Premises causing injury or damage to any person or
property, due or claimed to be due to: a) any act or neglect of Tenant, its
agents or employees, or b) failure to comply with and perform any of the
requirements and provisions of this Lease on its part to be performed, or c) any
use made by Tenant on the Premises; and Tenant shall, at its own cost and
expense, defend and indemnify Landlord against all claims based upon death,
damage or injury to persons or damage to property while in, on or about the
Premises, during the entire Term of this Lease which are due or claimed to be
due to clauses a, b or c.
 
ARTICLE XIV.  INSPECTION OF PREMISES BY LANDLORD
 
Tenant covenants and agrees that the Premises shall be open to Landlord and his
agents at all reasonable times, except in emergency, upon reasonable notice, for
the purpose of inspection and for exhibition of the same for sale or mortgage,
and, within the last nine (9) months of the Term, for rent.  Landlord will give
Tenant at least three (3) business day’s prior notice before Landlord’s entry
upon the Premises.  During any such entry into the Premises Landlord shall
perform his inspection with due diligence and as expeditiously as possible and
shall cause a minimum of interference with Tenant’s business.
 
ARTICLE XV.  IMPROVEMENTS
 
All property improvements installed on the Premises by Tenant, including, but
not limited to, floor covering, hardware, HVAC, loading dock equipment, plumbing
fixtures electric fixtures, partitions and doors, and whether or not permanently
attached to the realty, shall become the property of Landlord upon the
termination of this Lease.
 
Notwithstanding the foregoing, Tenant’s trade fixtures, as defined in this
Lease, shall remain the property of Tenant and shall be removed by Tenant at the
termination of this Lease.  Tenant, at its own expense, shall repair any damage
to the Premises caused by such removal.  The words “Tenant’s trade fixtures”
shall be construed to mean all machinery, signs, furniture and office equipment
(including, without limitation, computers, data processing and trading related
equipment) owned or used by Tenant.
 
ARTICLE XVI.  SURRENDER
 
Upon the termination of this Lease, Tenant shall peaceably and quietly surrender
the Premises to Landlord in good order and condition, reasonable wear and tear,
damage by fire, the elements, unavoidable casualty, or circumstances beyond the
control of Tenant excepted.  Tenant shall have no obligation to remove or pay
for the removal of any changes or alterations which Landlord has approved during
the Term.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE XVII.  CONDEMNATION
 
If the Premises or a substantial portion thereof shall be taken by governmental
authority as a result of the exercise of the power of eminent domain so as to
materially impact Tenant’s use of the Premises, this Lease shall terminate as of
the date of vesting of title and neither Landlord nor Tenant shall have any
further liability or obligation hereunder.  As used herein, “substantial
portion” must include a portion of the building or a permanent disruption of
Tenant’s access thereto.  Any reward or payment by reason of any taking shall
belong to Landlord.  Tenant may make a separate claim for its removable trade
fixtures and relocation and loss of business if the taking action so
provides.  Upon such termination, the Base Rent, additional rent and other sums
payable by Tenant under this Lease shall be apportioned to the date of
termination; and any security deposit shall be returned to
Tenant.  Notwithstanding anything to the contrary contained in this Lease, in
the event of any condemnation or taking in which the Lease in not terminated,
all Base Rent and additional rent shall be proportionately abated to reflect the
rentable area of the Premises remaining tenantable after such taking, and
Landlord, at his sole cost and expense, shall promptly repair and restore the
areas affected by such taking.
 
ARTICLE XVIII.  MORTGAGES
 
A.           Subject to Tenant’s receipt of the non-disturbance agreement
provided in sub-paragraph B below, the Lease shall be subject and subordinate to
the lien of any bona fide mortgage or mortgages which may now or hereafter
affect or become a lien upon the Premises, provided that the mortgagee shall be
an insurance company, a bank, a savings and loan association, a pension fund,
corporation or trust.
 
B.           Tenant shall execute any instruments which may be required to
effectuate such subordination, consistent with the provisions of this Article,
subject to Tenant=s receiving a written agreement from the holder of any present
or future mortgage in form reasonably acceptable to Tenant, that if, by
dispossess, foreclosure or otherwise, such mortgagee, or any successor in
interest, shall become the owner of the Premises or take over the rights of
Landlord therein, it will not disturb the possession or enjoyment of the
Premises by Tenant, nor disaffirm the Lease, so long as Tenant is not in default
of its obligations under the terms of this Lease.
 
ARTICLE XIX.  TENANT DEFAULTS
 
A.           If, at any time during the Term of this Lease, (i) Tenant shall
file in any court a petition in bankruptcy or insolvency or for reorganization
(other than a reorganization not involving the insolvency of Tenant), or
arrangement, or for the appointment of a receiver  or trustee of all or a
portion of Tenant’s property, or for the appointment of a receiver or trustee of
all or a portion of Tenant’s property, or (ii) an involuntary petition of the
kind referred to in subdivision (i) of this Paragraph shall be filed against
Tenant, and such petition shall not be vacated or withdrawn within sixty (60)
days after the date of filing thereof, or (iii) if Tenant shall make an
assignment for the benefit of creditors, or (iv) if Tenant shall be adjudicated
a bankrupt by any court; then in any such event this Lease shall terminate ipso
facto upon the happening of such contingency, and Tenant shall then quit and
surrender the Premises to Landlord.  The word “Tenant”, as used in this section,
shall be deemed to mean the Tenant herein named, or in the event that this Lease
shall have been assigned, such word shall be deemed to mean only the assignee in
possession of the Premises.  In any event, the liability of Tenant shall
continue as provided in the Lease.
 
B.           If Tenant shall be in default in the payment of rent, taxes,
charges, assessments or insurance premiums after the same shall become due and
payable, for more than ten (10) days after written notice by Landlord, then
Landlord may, at his election, subject to statutory requirements, terminate this
Lease.
 
 
8

--------------------------------------------------------------------------------

 
 
If Tenant shall be in default in the performance of any of the other covenants,
terms and conditions of this Lease, Landlord shall give Tenant thirty (30) days’
notice in writing, specifying the default and requiring it to be remedied.  If,
at the expiration of said thirty (30) days, the default which is the basis of
such notice shall not have been remedied (or if such default cannot reasonably
be remedied within such period of thirty (30) days, if Tenant shall not have
commenced the remedying thereof within such period of time and shall not be
proceeding with due diligence to remedy it) Landlord, at his election, may
terminate this Lease on statutory notice to such effect.
 
After such termination, Landlord may pursuant to lawful process, re-enter the
Premises and possess same as its former estate, and without such re-entry may
recover possession thereof in the manner prescribed by the statute relating to
summary process.  Except as required by applicable law or as otherwise provided
in this Lease, no demand for rent or notice of violation of any covenant or
agreement herein contained and no re-entry for condition broken, as at common
law, shall be necessary to enable Landlord to recover such possession pursuant
to the statute relating to summary process.
 
C.           In the event this Lease shall terminate pursuant to Section A or
Section B of this Article, Landlord shall be entitled to recover forthwith from
Tenant, as liquidated damages or otherwise, an amount equal to the difference
between the rent reserved in this Lease for the unexpired portion of the Term,
over and above the rental value of the Premises for the same period as of the
date of termination discounted if the amount is a lump sum award, to present
value at the “Prime Rate” of interest charged by the majority of ten money
center banks located in the New York Metropolitan area.
 
In determining the fair market rental value of the leased Premises, the rental
realized by any bona fide re-letting shall be deemed prima facie evidence of
such rental value.
 
ARTICLE XX.  NOTICES
 
All notices, demands, consents, approvals, requests or other communications
required or permitted to be given pursuant to this Lease or pursuant to law
(“Notices”) shall be in writing and shall be sent by one of the following means:
(i) hand delivery with written receipt (unless the recipient refuses to give a
receipt), (ii) Unites States certified mail, postage prepaid, return receipt
requested, or (iii) Federal Express or another nationally recognized overnight
express delivery service.  Notices to Landlord shall be directed to Landlord,
Henry E. Baker, 514 Northfield Road, Litchfield, CT  06759-3817.  Notices to
Tenant shall be directed to Tenant at the Premises.
 
Landlord and Tenant shall each have the right, from time to time, to specify as
its address for purposes of this Article, any other address in the United States
upon giving notice thereof to the other party.  Notices given by hand delivery
shall be deemed given at the time of delivery.  Notes given by Federal Express
or such other overnight express service shall be deemed given one business day
after deposit with the express company prior to its deadline for overnight
delivery.  Notices given by U.S. certified mail shall be deemed given three
business days after deposit with the U.S. Postal Service.
 
ARTICLE XXI.  QUIET ENJOYMENT
 
Tenant, upon paying the rental herein reserved and performing the terms,
covenants and conditions of this Lease, shall and may peaceably and quietly
have, hold, occupy, possess and enjoy the Premises during the Term of this
Lease.
 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE XXII.  SUCCESSORS BOUND
 
This Lease shall enure to the benefit of and be binding upon Landlord and Tenant
and their respective successors and assigns.
 
ARTICLE XXIII.  HEADINGS
 
Headings used herein are merely for the convenience of the parties and are not
intended to affect in any wise the validity or construction of any provisions
hereof.
 
ARTICLE XXIV.  BROKER
 
Tenant represents that no broker showed the Premises to it or interested it
therein.  Landlord represents that there is no listing broker.
 
ARTICLE XXV.  JURY WAIVER
 
Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim involving any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises or the right to any statutory relief or remedy, or
any claim of injury or damage.
 
ARTICLE XXVI.  HAZARDOUS MATERIALS
 
Tenant, on behalf of Tenant or Tenant’s agents, employees or contractors, shall
not (either with or without negligence) cause or permit (i) the spill,
discharge, escape, disposal or release of any hazardous or toxic substances,
wastes or materials at or about the Premises, or (ii) the treatment, storage or
use of such substances or materials in any manner not sanctioned by law or by
the highest standards prevailing in the industry for the storage and use of such
substances or materials, or (iii) to be brought onto the Premises any such
materials or substances except in limited quantities to use in the ordinary and
lawful course of Tenant’s business, and then only after written notice is given
to Landlord of the identity, quantity and location of such substances or
materials or wastes derives therefrom (collectively, in clauses (i), (ii) and
(iii) called “Environmental Violations”.  Without limitation, hazardous
substances and materials shall include those described in or meeting the
criteria of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., and
any applicable state or local environmental laws and the regulations adopted
under these acts (“Environmental Laws”).  If any lender or governmental agency
shall ever require testing to ascertain whether or not there has been any
Environmental Violations caused by Tenant or Tenant’s agents, employees or
contractors, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord within ten (10) days following Landlord’s supporting statements
therefor, as additional rent if such requirement applies to the Premises or to
Tenant.  In addition, Tenant shall execute reasonable affidavits,
representations and the like from time to time within ten (10) days after
Landlord’s written request concerning Tenant’s best knowledge and belief
regarding the presence of Environmental Violations on the Premises.  In the
event Tenant causes any Environmental Violations under this Lease, in addition
to all other rights and remedies of Landlord under this Lease, regardless of
when the existence of the violation is determined, whether during the Term or
after the Lease has expired or been terminated, Tenant shall immediately upon
notice from Landlord, at Landlord’s option, either (A) at Tenant’s sole cost and
expense, diligently and expeditiously undertake, with respect to any violation
of this Article, (1) elimination of any Tenant’s violation of Environmental Law,
(2) complete remedial investigations, feasibility studies, remedial actions
(which actions may, at the Landlord’s option, include removal and disposal of
any Environmental Violations) and restoration of the Land to the condition
existing prior to such investigative or remedial activities, all in accordance
with Environmental Laws, or (B) reimburse Landlord for all reasonable costs,
fees and expenses, including reasonable attorneys’ fees, incurred by Landlord in
undertaking any actions to cure Environmental Violations caused by Tenant
referred to in the foregoing clauses A.1 and A.2.  In all events, Tenant shall
indemnify and hold harmless Landlord in the manner elsewhere provided in this
Lease from any Environmental Violations about the Land occurring while Tenant is
in possession, if caused by Tenant or by employees, agents, contractors or
licensees of Tenant.  The within covenants shall survive the expiration or
earlier termination of the Lease Term.
 
 
10

--------------------------------------------------------------------------------

 
 
B.           Notwithstanding the foregoing, Tenant shall have no responsibility
whatsoever for, and Landlord shall indemnify, defend and hold Tenant harmless
from and against any and all claims, loss, damage, cost or expense (including,
but not limited to, cleanup costs and losses relating to interruption or
cessation of operations) arising out of or relating to (i) any preexisting
contamination of the Premises by hazardous substances and materials; (ii) any
contamination by hazardous substances or materials emanating from outside the
Premises; or (iii) any contamination by hazardous substances and materials not
caused by the act or omission of Tenant, its employees, agents or contractors,
or by Tenant’s breach of this Lease.
 
ARTICLE XXII.  SECURITY DEPOSIT
 
There shall be no security deposit.
 
ARTICLE XXIII.  ESTOPPEL CERTIFICATE
 
Tenant agrees, at any time and from time to time, upon not less than fifteen
(15) business days prior notice from Landlord, to execute, acknowledge and
deliver to Landlord a statement in writing (a) certifying to the extent same is
true, that this Lease is unmodified and in full force and effect (or if there
have been modifications that this Lease is in full force and effect as modified
and stating the modifications); (b) stating the dates to which the rent and
other charges hereunder have been paid by Tenant; (c) stating whether or not
Tenant has knowledge that Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease, and, if Tenant has
knowledge of such default, specifying each such default; and (d) stating the
address to which notices to Tenant shall be sent.  Landlord shall, from time to
time, if requested by Tenant, likewise so timely deliver to Tenant an estoppel
certificate, in the substance and form described above, relative to the status
of this Lease.
 
ARTICLE XXIV.  NOTICE OF LEASE
 
Upon the request of either party the party shall promptly execute and deliver a
statutory notice of lease or short form memorandum of lease for recording in the
Watertown, Connecticut land records.
 
ARTICLE XXX.  LANDLORD RIGHTS
 
Landlord hereby represents that it has the full right, power and authority to
lease the Premises to Tenant as provided in the Lease.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
 
 
 
Signed, Sealed and Delivered
in the presence of
    LANDLORD            
/s/ Cheryl Gustafson
   
/s/  Henry E. Baker
 
 
   
HENRY E. BAKER
 
 
   
 
  /s/ Lee Dayton                        
CRYSTAL ROCK LLC
        TENANT            
/s/ Cheryl Gustafson
    s/ Peter K. Baker        
PETER K BAKER
 
/s/ Lee Dayton
    MANAGING MEMBER  

 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 


STATE OF CONNECTICUT)    
                                                  )
ss.: Watertown
September 30, 2010

COUNTY OF LITCHFIELD )


Personally appeared HENRY E. BAKER, Trustee, hereunto duly authorized, signers
and sealers of the foregoing instrument, and acknowledged the same to be his/her
free act and deed and the free act and deed of said Partnership, before me.
 

 
/s/ David Jurasek
    Notary Public  

 
STATE OF CONNECTICUT)    
                                                  )
ss.: Watertown
September 30, 2010

COUNTY OF LITCHFIELD )
 
Personally appeared CRYSTAL ROCK, LLC by PETER K. BAKER its Managing Member,
hereunto duly authorized, signer and sealer of the foregoing instrument, and
acknowledged the same to be his/her free act and deed and the free act and deed
of said Corporation, before me.
 

 
/s/ David Jurasek
    Notary Public  

 
 
13